Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Katherine Neville on June 03, 2021.
The amended claims are listed below.
Claims 1-3: (Canceled)
Claim 5: (Canceled)
Claim 6: Insert the phrase “an amino acid consisting of” immediately after the recitation “supplement comprising” (line 1); and delete the recitation “, and a folate inhibitor” (line 3).
Claim 9: (Canceled)
Claim 11: (Canceled)
Claim 12: Change the recitation “of treating cancer” (line 1) to “of alleviating cancer”.
Claim 13: Change the recitation “of treating cancer” (line 1) to “of alleviating cancer”.
Claim 14: Change the recitation “to consume a diet low in serine” (line 2) to “to reduce consumption of serine”.
Claims 20-22: (Canceled)
Claim 28: Change the recitation “comprising serine, glycine and a folate inhibitor, and” (lines 1 to 2) to “comprising an amino acid consisting of serine and glycine, and”.
Claim 32: Change the recitation “claim 28 further” (line 1) to “claim 28, further”.
Claim 33: Insert the missing period “.” at the end of the claim.

DETAILED ACTION
The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 11/03/2020 is withdrawn.  Claims 12-16, directed to a method of administering the nutritional supplement of claim 6, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 1-3, 5, 9, 11, and 20-22, directed to non-elected invention, remain withdrawn from consideration because they do not all require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
This application is in condition for allowance except for the presence of claims 1-3, 5, 9, 11, and 20-22 directed to inventions non-elected without traverse.  Accordingly, claims 1-3, 5, 9, 11, and 20-22 have been cancelled. Thus, claims 6, 7, 12-16, and 28-33 are currently under examination and allowed in this Office Action.   

Priority
This application is a CON of 14/901,859 filed on 12/29/2015, now ABN, which is a 371 of PCT/US14/45168 filed on 07/01/2014 and claims benefit of US Provisional Application No. 61/841,806 filed on 07/01/2013.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows: The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994). The disclosure of the prior-filed application, Application No. 61/841,806, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Claims 6, 7, 12-16, and 28-33 recite “molar ratio of serine to glycine of about 3:1 to about 100:1” and/or “the molar ratio of serine to glycine is about 3:1, 4:1, 5:1, 6:1, 7:1, 8:1, 9:1, 10:1, 20:1, 30:1, 40:1, 50:1, 60:1, 70:1, 80:1, 90:1, or 100:1”, which are not disclosed or supported by the prior-filed Application No. 61/841,806. Thus, the priority date of claims 6, 7, 12-16, and 28-33 is 07/01/2014.

Withdrawn Claim Rejections
The rejection of claims 6 and 7 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as set forth on pages 3 to 4 of the Non-Final Rejection mailed on 11/03/2020, is withdrawn in view of amended claim 6. Claim 7 depends from claim 6.
withdrawn in view of amended claim 6. Claim 7 depends from claim 6.
The rejection of claims 6 and 7 under 35 U.S.C. 102(a)(1) as being anticipated by Hageman et al., as set forth on pages 6 to 7 of the Non-Final Rejection mailed on 11/03/2020, is withdrawn in view of amended claim 6. Claim 7 depends from claim 6.

Allowable Subject Matter
The amended claims 6, 12, 13, and 28 are allowed. Claims 7, 29, and 30, depending from claim 6; claims 14-16, depending from claim 13; and claims 31-33, depending from claim 28, are also allowed. 

The following is an examiner’s statement of reasons for allowance: The amended claims 6 and 28, directed to a nutritional supplement (or a pharmaceutical composition) comprising an amino acid consisting of serine and glycine (and a pharmaceutically acceptable carrier), wherein serine and glycine are present at a molar ratio of serine to glycine of about 3:1 to about 100:1; and claims 12 and 13, directed to a method of alleviating cancer comprising administering to a subject in need thereof (or one or more pharmacological inhibitors of cancer cell growth and instructing the subject to consume) a diet comprising the nutritional supplement of claim 6, are free of prior art rejection. The closest prior art is cited in the Non-Final Rejection mailed on 11/03/2020, in which Hageman et al. (WO 2004/000297, published on December 31, 2003) disclosed a protein fraction containing L-serine. The weight ratio of L-serine to glycine within the proteinaceous component in the composition comprising the energy metabolism precursor is of more than 2.7:1, preferably of at least 2.9:1, more preferably of least 3.1 :1, and most preferably of at least 3.4:1, such as in the range of 3.7:1 to 10.000:1. When the protein in a complete nutrition composition, a higher dose of L-serine, i.e. of at least 4.8g per day should be administered so that at least 3.2g excess L-serine is consumed compared to glycine, preferably a dose of at least 5.5g L-serine so that at least 3.9g excess L-serine is consumed compared to glycine, and more preferably a dose of at least 6.4g L-serine so that at least 4.7g excess L-serine is consumed compared to glycine. Preferably, the daily dosage amounts to up to 30g, more preferably up to 20 g (page 10/30, lines 10-13; page 11/30, lines 9-12; page 12/30, lines 1-7). However, the reference did not teach or suggest the recitation “an amino acid consisting of serine and glycine, wherein serine and glycine are present at a molar ratio of serine to glycine of about 3:1 to about 100:1”, required by claims 6, 12, 13, and 28, and limited by the closed transitional phrase “consisting of” to exclude other amino acid or amino acids in the form of protein, such as creatine or milk protein, also disclosed by the reference.


Conclusion
Claims 6, 7, 12-16, and 28-33 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIH-HORNG SHIAO whose telephone number is (571)272-7135.  The examiner can normally be reached on Mon-Thur, 08:30 am to 07:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia (Anna) Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YIH-HORNG SHIAO/Primary Examiner, Art Unit 1623